Title: From Thomas Jefferson to George III, 12 May 1806
From: Jefferson, Thomas
To: George III


                        
                            Great and Good Friend,
                            
                                12 May 1806
                            
                        
                        
                        In order to confirm between your Majesty and the United States of America perfect harmony and a good
                            correspondence, and to remove all grounds of dissatisfaction by a friendly discussion and final adjustment, I have
                            appointed with the advice and consent of the Senate of the United States, James Monroe, now our Minister Plenipotentiary to your Majesty and William
                                Pinkney, one of our distinguished citizens, to be Commissioners Plenipotentiary and
                            Extraordinary for settling all matters of difference relative to wrongs committed between the parties on the high seas or
                            other waters and for establishing the principles of navigation and commerce between them. From the knowledge I have of
                            the fidelity, probity and good conduct of these Commissioners, I have entire confidence that they will render themselves
                            acceptable to your Majesty in this charge. I therefore beseech your Majesty to give full credence to whatever they shall
                            say on the part of the United States, and most of all when they shall assure you of our friendship and wishes for your
                            prosperity. And I pray God to have your Majesty in his safe and holy keeping.
                        Written at the City of Washington the twelfth day of May in the year of our Lord one thousand Eight hundred
                            and Six. Your Good Friend
                        
                            Th: Jefferson 
                     
                             By the President
                            James Madison
                     
                            Secretary of State.
                        
                        
                            
                        
                        
                    